DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-10 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 07/20/2022, with respect to the rejection(s) of claims 1-10 has been fully considered and the results as followings:
On pages 6-7 of Applicant’s remarks, Applicant argues that the combination of  Baheti and Bae does not teach the claimed invention because one of the skill in the art would not look to a technique for ECG-based authentication in order to provide motion-based authentication.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this case, Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 01/20/2022, the rejection relied upon Baheti to already disclose a method of authenticating a user based on motion-based radar signals wherein the radar signals are processed to extract various data points for the template data for a given heart rate signature to authenticate the user (Baheti: [0114]-[0115], [0118], [0120]-[0125]: Template data may be generated from the heart rate signature data in step 1204. For example, various data points may be obtained from the heart rate signature data. In some cases, it may not be possible to gather all of the data points for the template data for a given heart rate signature, FIG. 7-9, and FIG. 11-13: The heart rate signature data may be compared to data in the enrollment database using an authentication model to determine if the heart rate signature data belongs to an enrolled user of the electronic device that includes the radar system. If the heart rate data does not match the data of an enrolled user, the radar system may deny access to user-specific data and/or features in step 1228), except the data points corresponding to pre-determined fiducial points as recited in the limitations of the method steps of determining one or more values for each fiducial point of a set of pre-determined fiducial points in the motion signal, wherein the set of pre-determined fiducial points corresponds to physical movements of the physiological structure.
However, Bae discloses the known method steps of determining one or more values for each fiducial point of a set of pre-determined fiducial points in the motion signal (Bae: [0015], [0022]-[0023], [0060]-[0061], and FIG. 1-3: The feature point extractor 160 extracts a plurality of feature points from the filtered registration ECG waveform. In this example, the feature points include a PR interval, a PR segment, a QRS complex, an ST segment, an ST interval, a QT interval, and an RR interval of the filtered registration ECG waveform, an amplitude, a position, and a noise power of the filtered registration ECG waveform, or a statistical value and the model parameters of the filtered registration ECG waveform. … the feature point extractor 160 extracts an amplitude parameter, a duration parameter, and a position parameter so that a distance between the filtered registration ECG waveform and a sum of the Gaussian functions is minimized. The amplitude parameter indicates an amplitude for each of the Gaussian functions extracted from the filtered registration ECG waveform. The duration parameter indicates a duration for each of the Gaussian functions. The position parameter indicates a position for each of the Gaussian functions. Also, the feature point extractor 160 extracts an average heart rate of the user from the filtered registration ECG waveform, and extracts an angular velocity parameter from the average heart rate), wherein the set of pre-determined fiducial points corresponds to physical movements of the physiological structure (Bae: [0015], [0022]-[0023], [0060]-[0061], and FIG. 1-3: the feature point extractor 160 extracts an average heart rate of the user from the filtered registration ECG waveform, and extracts an angular velocity parameter from the average heart rate).
Therefore, in view of teachings by Baheti and Bae, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the methods of authenticating a user using radar system of Baheti to include the method steps of determining one or more values for each fiducial point of a set of pre-determined fiducial points in the motion signal, wherein the set of pre-determined fiducial points corresponds to physical movements of the physiological structure, as suggested by Bae. The motivation for this is to implement a known alternative method for authenticating a user based on heart rate signals.
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained (see re-iterated below rejection for details). 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/19/2022 is compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is/are being considered by Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (Baheti – US 2019/0212436 A1) in view of Bae et al. (Bae – US 2016/0063233 A1).

As to claim 1, Baheti discloses a method for authenticating an individual using a motion of a physiological structure, comprising: 
transmitting a first radiofrequency (“RF”) signal towards the physiological structure of the individual (Baheti:[0081]-[0082], [0084]: In this embodiment, two separate antennas are used to transmit RF signals propagating away from radar system 604 on both a front side and an opposing back side of the radar system 604. However, other configurations are possible. For example, an omnidirectional transmit antenna may be included in radar system 604 configured to transmit both front side transmitted RF signal 410 and back side transmitted RF signal 420, [0091], [0109], FIG. 7-9, and FIG. 11-12: a surface of the back side 719 is in direct contact with the user in the biometric sensing region 729. Alternatively, earphone 700 may be positioned such that area of earphone 700 that overlaps with biometric sensing region 729 includes the radar antennas configured to enable biometric measurements such as heart rate monitoring); 
receiving a first RF return signal corresponding to the transmitted first RF signal (Baheti:[0081]-[0082], [0084]: In this embodiment, two separate antennas are used to transmit RF signals propagating away from radar system 604 on both a front side and an opposing back side of the radar system 604. However, other configurations are possible. For example, an omnidirectional transmit antenna may be included in radar system 604 configured to transmit both front side transmitted RF signal 410 and back side transmitted RF signal 420, [0091], [0109], [0118], FIG. 7-9, and FIG. 11-12: FIG. 12 illustrates an example method of retrieving user data after authentication according to heart rate signature data obtained from received reflected RF signals in accordance with an embodiment of the invention. The method of FIG. 12 may be performed by an embodiment radar system as previously described such as in reference to FIGS. 1A-1D and 2-10); 
processing the first RF signal and first RF return signal to obtain a motion signal (Baheti: [0114]-[0115], [0118], [0120]-[0125], FIG. 7-9, and FIG. 11-12: Template data may be generated from the heart rate signature data in step 1204. For example, various data points may be obtained from the heart rate signature data. In some cases, it may not be possible to gather all of the data points for the template data for a given heart rate signature...In step 1210 features of interest are selected from the extracted features. For example, for a given heart rate signature, some features may be more well-defined or may be more useful for authentication and enrollment than other features); and
authenticating the individual based on the values of one or more points (Baheti: [0114]-[0115], [0118], [0120]-[0125], FIG. 7-9, and FIG. 11-13: The heart rate signature data may be compared to data in the enrollment database using an authentication model to determine if the heart rate signature data belongs to an enrolled user of the electronic device that includes the radar system. If the heart rate data does not match the data of an enrolled user, the radar system may deny access to user-specific data and/or features in step 1228).

Baheti does not explicitly disclose the methods steps of determining one or more values for each fiducial point of a set of pre-determined fiducial points in the motion signal, wherein the set of pre-determined fiducial points corresponds to physical movements of the physiological structure.

However, it has been known in the art of authenticating a user to implement the method steps of determining one or more values for each fiducial point of a set of pre-determined fiducial points in the motion signal, wherein the set of pre-determined fiducial points corresponds to physical movements of the physiological structure, as suggested by Bae, which discloses the method steps of determining one or more values for each fiducial point of a set of pre-determined fiducial points in the motion signal (Bae: [0015], [0022]-[0023], [0060]-[0061], and FIG. 1-3: The feature point extractor 160 extracts a plurality of feature points from the filtered registration ECG waveform. In this example, the feature points include a PR interval, a PR segment, a QRS complex, an ST segment, an ST interval, a QT interval, and an RR interval of the filtered registration ECG waveform, an amplitude, a position, and a noise power of the filtered registration ECG waveform, or a statistical value and the model parameters of the filtered registration ECG waveform. … the feature point extractor 160 extracts an amplitude parameter, a duration parameter, and a position parameter so that a distance between the filtered registration ECG waveform and a sum of the Gaussian functions is minimized. The amplitude parameter indicates an amplitude for each of the Gaussian functions extracted from the filtered registration ECG waveform. The duration parameter indicates a duration for each of the Gaussian functions. The position parameter indicates a position for each of the Gaussian functions. Also, the feature point extractor 160 extracts an average heart rate of the user from the filtered registration ECG waveform, and extracts an angular velocity parameter from the average heart rate), wherein the set of pre-determined fiducial points corresponds to physical movements of the physiological structure (Bae: [0015], [0022]-[0023], [0060]-[0061], and FIG. 1-3: the feature point extractor 160 extracts an average heart rate of the user from the filtered registration ECG waveform, and extracts an angular velocity parameter from the average heart rate).
Therefore, in view of teachings by Baheti and Bae, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the methods of authenticating a user using radar system of Baheti to include the method steps of determining one or more values for each fiducial point of a set of pre-determined fiducial points in the motion signal, wherein the set of pre-determined fiducial points corresponds to physical movements of the physiological structure, as suggested by Bae. The motivation for this is to implement a known alternative method for authenticating a user based on heart rate signals.

As to claim 3, Baheti and Bae disclose the limitations of claim 1 further comprising the method of claim 1, wherein receiving the first RF return signal comprises sampling the first RF return signal at a sampling frequency (Bae: [0060] and FIG. 1: The ECG waveform has a variable time period and amplitude. For example, in an ECG waveform of the same user, a time period and amplitude may vary based on a respiration state of the user. Also, since the ECG waveform is acquired by sampling in the ECG sensor, a peak of the ECG waveform acquired in the ECG sensor may be different from a peak of an actual ECG waveform. Thus, the ECG waveform extractor 130 processes the ECG waveform into a form appropriate for the authentication. In one example, the ECG waveform extractor 130 performs preprocessing to remove dominant noise from the registration ECG waveform. As an example, during the preprocessing, the ECG waveform extractor 130 extracts a registration ECG waveform in a range from 0.5 to 40 hertz (Hz). Also, the ECG waveform extractor 130 eliminates the dominant noise such as a DC baseline wandering, a power noise, for example, an ECG waveform in a frequency band between 50 and 60 Hz, and a motion artifact from the registration ECG waveform).

Claims 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (Baheti – US 2019/0212436 A1) in view of Bae et al. (Bae – US 2016/0063233 A1) and further in view of Ren et al. (Ren - Phase Phase-Based Methods for Heart Rate Detection Using UWB Impulse Doppler Radar).

As to claim 2, Baheti and Bae disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, wherein the physiological structure is a heart.
However, it has been known in the art of detecting heartrate of a user to implement the physiological structure is a heart,  as suggested by Ren, which discloses the physiological structure is a heart (Ren: Introduction: the heartbeat motion causes volume thorax displacement rather than linear motion, and average readings by the radar could be a function of both the orientation of the subject and which part of the body is being tracked; hence measured amplitude and phase of these reflected signals could vary accordingly. In [8], UWB multiple-input and multiple output array is implemented using multipath/multidirectional signals for micro motion detection and monitoring real-time respiratory and cardiac motions. Multiple receiving antennas are utilized in this array to cancel random torso motions during the experiment as well, page 3320, and FIG. 5).
Therefore, in view of teachings by Baheti, Bae, and Ren, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the methods of authenticating a user using radar system of Baheti and Bae to include the physiological structure is a heart, a suggested by Ren. The motivation for this is to measure heartbeats of a user based on radar signals.

As to claim 7, Baheti, Bae, and Ren disclose the limitations of claim 1 further comprising the method of claim 1, wherein processing the first RF signal and the first RF return signal further comprises noise reduction (Bae: [0060]: the ECG waveform extractor 130 performs preprocessing to remove dominant noise from the registration ECG waveform. As an example, during the preprocessing, the ECG waveform extractor 130 extracts a registration ECG waveform in a range from 0.5 to 40 hertz (Hz). Also, the ECG waveform extractor 130 eliminates the dominant noise such as a DC baseline wandering, a power noise, for example, an ECG waveform in a frequency band between 50 and 60 Hz, and a motion artifact from the registration ECG waveform, [0075], and [0094]) and applying phase demodulation (Ren: Arctangent Demodulation: The block diagram of AD in the frequency domain is shown in Fig. 4(b). This method is geared toward the calculation of the total Doppler shift caused by physiological movement [23]).

As to claim 9, Baheti, Bae, and Ren disclose the limitations of claim 7 further comprising the method of claim 7, wherein phase demodulation includes:
phase demodulating the first RF return signal using an arctangent demodulation;
computing a derivative to the arctangent-demodulated phase information as w(t) according to:
                
                    ω
                    
                        
                            t
                        
                    
                    =
                     
                    
                        
                            d
                        
                        
                            d
                            t
                        
                    
                    
                        
                            a
                            r
                            c
                            t
                            a
                            n
                            
                                
                                    Q
                                    (
                                    t
                                    )
                                
                                
                                    I
                                    (
                                    t
                                    )
                                
                            
                        
                    
                    =
                    
                        
                            I
                            
                                
                                    t
                                
                            
                            
                                
                                    Q
                                
                                
                                    '
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    I
                                
                                
                                    '
                                
                            
                            
                                
                                    t
                                
                            
                            Q
                            (
                            t
                            )
                        
                        
                            I
                            
                                
                                    t
                                
                            
                            2
                            +
                            Q
                            
                                
                                    t
                                
                            
                            2
                        
                    
                
             
where w(t) is related to the velocity function of the cardiac motion, and Q(t) and I(t) denote the time derivative of Q(t) and I(t), respectively;
integrating w(t) to obtain signal phase Φθ [n]; and
obtaining motion x[n] based on the signal phase Φθ [n] (Ren: page 3323 Arctangent Demodulation: The block diagram of AD in the frequency domain is shown in Fig. 4(b). This method is geared toward the calculation of the total Doppler shift caused by physiological movement [23], and page 3329 - Appendix I).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (Baheti – US 2019/0212436 A1) in view of Bae et al. (Bae – US 2016/0063233 A1) and further in view of Paiva et al. (Paiva - Beat-ID: Towards a computationally low-cost single heartbeat biometric identity check system based on electrocardiogram wave morphology).

As to claim 4, Baheti and Bae disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, wherein the pre-determined set of fiducial points comprises one or more of a cycle start (ST), a first maximum amplitude of movement (AFP), a second maximum amplitude of movement (VFP), a local minimum amplitude between AFP and VFP (ASP), and a cycle end (ED).
However, it has been known in the art of authenticating a user based on heart motion information to implement the pre-determined set of fiducial points comprises one or more of a cycle start (ST), a first maximum amplitude of movement (AFP), a second maximum amplitude of movement (VFP), a local minimum amplitude between AFP and VFP (ASP), and a cycle end (ED), a suggested by Paiva, which discloses the pre-determined set of fiducial points comprises one or more of a cycle start (ST), a first maximum amplitude of movement (AFP), a second maximum amplitude of movement (VFP), a local minimum amplitude between AFP and VFP (ASP), and a cycle end (ED) (Paiva: pages 6-9 ECG-based biometrics: By capturing an ECG wave and extracting the temporal distances between the Q, R, S, and T fiducial points and using machine-learning techniques, this algorithm is capable of automatically identifying a person using only the information provided by one or two heartbeats and FIG. 2-3).
Therefore, in view of teachings by Baheti, Bae, and Paiva, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the methods of authenticating a user using radar system of Baheti and Bae to include the pre-determined set of fiducial points comprises one or more of a cycle start (ST), a first maximum amplitude of movement (AFP), a second maximum amplitude of movement (VFP), a local minimum amplitude between AFP and VFP (ASP), and a cycle end (ED), a suggested by Paiva. The motivation for this is to authenticate a user based on fiducial points information of heartbeats.

As to claim 5, Baheti, Bae, and Paiva disclose the limitations of claim 4 further comprising the method of claim 4, wherein the one or more values for each fiducial point correspond to the amplitude difference and/or the time difference between one or more of ST and AFP, AFP and ASP, ASP and VFP, and VFP and ED (Bae: [0022], [0068], [0080-[0081], [0101], and FIG. 5-8: The feature point extractor may be further configured to extract as the feature points any one or any combination of a PR interval, a PR segment, a QRS complex, an ST segment, an ST interval, a QT interval, an RR interval, an amplitude, a position, a noise power, and a predetermined statistical value of the filtered authentication ECG waveform and Paiva: pages 6-9 ECG-based biometrics and FIG. 2-3: we propose a method we named Beat-ID for identifying a person, by using only the morphological features of their heartbeat based on three distance measures among ECG fiducial points in the time domain. By capturing an ECG wave and extracting the temporal distances between the Q, R, S, and T fiducial points and using machine-learning techniques, this algorithm is capable of automatically identifying a person using only the information provided by one or two heartbeats).

As to claim 6, Baheti, Bae, and Paiva disclose the limitations of claim 1 further comprising the method of claim 1, wherein authenticating the individual further comprises calculating derivative values based on the one or more values of the set of fiducial points (Paiva: page 10-11 and FIG. 2-3: The remaining fiducial points (Q, S, and T) were identified after applying a second-order 10-Hz Butterworth low-pass filter to the raw signal and using signal derivatives, as previously performed in other studies [40, 70]. The processing steps involving the location of fiducial points are detailed in subsection ECG processing: location of ECG fiducial points. Three features based on the temporal distance between these fiducial points were considered in this pattern recognition problem: the ST, RT, and QT distances that characterize each ECG heartbeat, which represents each sample of the dataset considered).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (Baheti – US 2019/0212436 A1) in view of Bae et al. (Bae – US 2016/0063233 A1) and further in view of Ren et al. (Ren - Phase Phase-Based Methods for Heart Rate Detection Using UWB Impulse Doppler Radar) and further in view of Rahman et al. (Rahman - DoppleSleep A Contactless Unobtrusive Sleep Sensing System Using Short-Range Doppler Radar).

As to claim 8, Baheti, Bae, and Ren disclose the limitations of claim 7 except for the claimed limitations of the method of claim 7, wherein noise reduction includes applying a Butterworth bandpass filter and/or applying a normalized least mean square adaptive filter to the first RF return signal. 
However, it has been known in the art processing heart motion signals to implement noise reduction includes applying a Butterworth bandpass filter and/or applying a normalized least mean square adaptive filter to the first RF return signal, as suggested by Rahman, which discloses noise reduction includes applying a Butterworth bandpass filter and/or applying a normalized least mean square adaptive filter to the first RF return signal (Rahman: Sensing Breathing and Heart Rate: The bandpass filter for estimating breathing rate captures the lower frequencies that gets created in the baseband signal due to chest expansion and contraction. Specifically, we used a minimum order Butterworth filter with stop-band frequencies at 0.1 Hz, 0.8 Hz and passband frequencies at 0.3 Hz, 0.7 Hz to estimate any breathing rate ranging between 9 and 20 Breath per Minute. Similarly another minimum order band-pass Butterworth filter was designed with stop-band frequencies at 1 Hz, 3 Hz and passband frequencies at 1.5 Hz, 2.5 Hz to estimate any heart rate between about 45 and 80 Beat per Minute. For both filters, passband ripple and stop-band attenuation was chosen to be 1 dB and 60 dB respectively. These Butterworth filters have proven to be useful for vital sign estimation in prior literature [33]. These two filters are applied on the baseband signal Bi(t) to get the estimated breathing and heartbeat waveform).
Therefore, in view of teachings by Baheti, Bae, and Ren, and Rahman, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the methods of authenticating a user using radar system of Baheti, Bae, and Ren to include noise reduction includes applying a Butterworth bandpass filter and/or applying a normalized least mean square adaptive filter to the first RF return signal, a suggested by Rahman. The motivation for this is to implement a known alternative method for obtaining heartbeat waveform signals.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baheti et al. (Baheti – US 2019/0212436 A1) in view of Bae et al. (Bae – US 2016/0063233 A1) and Ren et al. (Ren - Phase Phase-Based Methods for Heart Rate Detection Using UWB Impulse Doppler Radar) and further in view of Li et al. (Li - Random Body Movement Cancellation in Doppler Radar Vital Signal Detection).

As to claim 10, Baheti, Bae, and Ren disclose the limitations of claim 7 except for the claimed limitations of the method of claim 7, wherein phase demodulation includes:
obtaining DC component offsets of the in-phase and quadrature channels of the first RF return signal; and
phase demodulating the first RF return signal using the DC component offsets to obtain a displacement signal x(C).
However, it has been known in the art of vital sign detection to implement wherein phase demodulation includes: obtaining DC component offsets of the in-phase and quadrature channels of the first RF return signal; and phase demodulating the first RF return signal using the DC component offsets to obtain a displacement signal x(C), as suggested by Li, which discloses wherein phase demodulation includes: obtaining DC component offsets of the in-phase and quadrature channels of the first RF return signal; and phase demodulating the first RF return signal using the DC component offsets to obtain a displacement signal x(C) (Li – Random Body Movement Cancellation in Doppler Radar Vital Signal Detection – Complex Signal Demodulation and Arctangent Demodulation: they are beneficial for the recovering of vital sign signals in some cases and thus can be defined as the “desired dc information.” In real experiment, due to the dc offset caused by the signals reflected from environmental stationary objects (clutter) and the dc offset accumulated in the electronic circuit, the measured baseband dc level is the level plus an ‘undesired dc offset’).
Therefore, in view of teachings by Baheti, Bae, Ren, and Li, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the methods of authenticating a user using radar system of Baheti, Bae, and Ren to include wherein phase demodulation includes: obtaining DC component offsets of the in-phase and quadrature channels of the first RF return signal; and phase demodulating the first RF return signal using the DC component offsets to obtain a displacement signal x(C), as suggested by Li. The motivation for this is to in order to implement known alternative method for detect heartbeats of a user.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Pahlevan et al., US 9,026,193 B2, discloses intrinsic frequency hemodynamic waveform analysis.
McGarth et al., US 7,889,053 B2, discloses remote, non-contacting personnel bio-identification using microwave radiation.
Ariav, US 6,621,278 B2, discloses high-precision measuring method and apparatus.
Wiederhold et al., US 2003/0135097 A1, discloses identification by analysis of physiometric variation.
Pinter et al., WO 2008/102291 A1, discloses method and system for identifying a subject.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684